Case: 15-10704      Document: 00513721951         Page: 1    Date Filed: 10/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10704
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 18, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GILBERTO QUINONES-ALONSO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-25-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Gilberto Quinones-
Alonso has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Quinones-Alonso has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10704     Document: 00513721951      Page: 2    Date Filed: 10/18/2016


                                  No. 15-10704

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      However, the judgment contains a clerical error pertaining to Quinones-
Alonso’s written judgment. The judgment identifies the statute violated as “8
U.S.C. § 1326(a) and (b)(1)/(2).” The court’s colloquy at rearraignment and the
presentence report, however, advised Quinones-Alonso that he was subject to
the maximum ten-year penalty set forth in § 1326(b)(1), and Quinones-Alonso
was sentenced to less than ten years of imprisonment. We therefore REMAND
to the district court for the limited purpose of correcting this clerical error. See
FED. R. CRIM. P. 36.




                                         2